Greenblott, J. (dissenting).
We dissent and vote to affirm the judgment at 'Special Term. In the case of the petitioner Eleanor Baumes, it is alleged that her 13-year-old son does not have a bed of his -own, but must share his mother’s. In the case of petitioner Loretta Brown, it is charged that her 12-year-old son -sleeps on the floor and that her 15-year-old son is also without his own bed. It is also alleged that in -addition to these children, -others similarly situated are being permanently injured in that they must share sleeping arrangements with their parents, who are often -of the opposite sex. It is obvious that, on the basis -of the record before us, the .appellants are not meeting the essential needs of these children which policy is contrary to -State and Federal laws.
Proceeding to the merits, it is -our opinion that the clear mandate of -section 350-j of the Social -Services Law is applicable to these cases. Subdivision 3 of -that section provides that emergency assistance to needy families with children shall be provided “when such assistance is necessary to avoid destitution or to provide them with living arrangements in a home ”. A child who lacks a bed -and who must sleep on the floor is clearly “ without living arrangements ” and is “ destitute ”. Furthermore, the statute does not require that the need for such living arrangements must arise out of a catastrophe. Even so, the lack of beds can be said to constitute a danger to the children’s health and well-being so as ,to constitute an emergency. As Mr. Justice Larkin recently stated: ‘ ‘ Any time there are seven minor children sleeping in two beds, it is an emergency within the meaning of the -section. In the view of this court, this is clearly the case of -a family in need of public assistance. Living *338%mder those conditions for children is an intolerable situation rnd is an emergency.” (Nicholson v. Schreck, 75 Misc 2d 676, 677; emphasis added.)
This view is consistent ¡with this court’s decision in Domine v. Schreck (44 A D 2d 98), in which it was held that the denial of emergency assistance to children was arbitrary and capricious. (See, also, Matter of Nazario v. New York City Comr. of Social Servs., 37 A D 2d 630; Matter of Bates v. Wyman, 36 AD 2d 854.)
Sweeney and Main, JJ., concur with Reynolds, J.; Staley, Jr., J. P., and Greenblott, J., dissent and vote to affirm in an opinion ¡by Greenblott, J. ■
Judgment reversed, on the law and the facts, and petition dismissed, without costs.